Citation Nr: 0832266	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for IgM nephropathy with 
focal sclerosing glomerulonephritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for IgM nephropathy with focal sclerosing 
glomerulonephritis and a left foot condition.  

In a January 2006 Decision Review Officer (DRO) decision, the 
RO granted service connection for limitation of motion of the 
left ankle due to residuals of left ankle sprain (claimed as 
a left foot condition) and assigned a 10 percent evaluation, 
effective October 2003.  The veteran timely submitted a 
notice of disagreement (NOD) and the RO issued a statement of 
the case (SOC) in April 2008.  However, no VA Form 9, 
Substantive Appeal, or correspondence containing the 
necessary information is of record.  In light of the 
foregoing, the Board concludes that the issue of an initial 
evaluation in excess of 10 percent for the veteran's service-
connected limitation of motion of the left ankle due to 
residuals of left ankle sprain (claimed as a left foot 
condition) is not in appellate status for lack of a 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202, 20.302 (b).

In August 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In October 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent evidence does not demonstrate that the 
veteran's IgM nephropathy with focal sclerosing 
glomerulonephritis is causally related to active service.


CONCLUSION OF LAW

IgM nephropathy with focal sclerosing glomerulonephritis was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

During the August 2007 hearing, the veteran testified that 
while on active duty, he was a paratrooper and jumped from 
airplanes on average once a month.  On a third jump, the 
veteran stated that he hit the ground in reverse and 
"busted" a strap off the back of his helmet.  He went on 
medical call, where he was diagnosed with renal contusion.  
The veteran stated that he was on bedrest for approximately 
four weeks, placed on light duty, and a fifteen day medical 
profile for no prolonged standing, walking, carrying heavy 
objects, or participating in field maneuvers.  The veteran 
asserts that his current kidney disability is attributable to 
his active military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, service treatment records show in October 1975 
the veteran complained of an injury to his right hip from a 
jump on October 20, 1975.  The veteran was given a 
provisional diagnosis of right renal trauma (contusion) in 
November 1975 and placed on limited active duty for 14 days.  
Shortly thereafter, upon discharge from service, the veteran 
denied having or having had kidney stones or blood in his 
urine on his December 1975 report of medical history, and 
clinical evaluation of the veteran's genito-urinary (G-U) 
system was normal as reflected in the December 1975 
separation examination report.  

Following service, the evidence first shows treatment for a 
kidney condition in 2000.  At that time, the private 
treatment note states that a percutaneous native renal biopsy 
was performed in November 2000 which revealed 33 glomeruli 
and IgM deposition throughout the glomeruli.  The veteran was 
diagnosed with IgM nephropathy with focal sclerosing 
glomerulonephritis.  He was reevaluated for his IgM 
nephropathy in April 2001, and by June 2001, it was reported 
that the veteran's IgM nephropathy was in remission.  
However, none of the treatment records comment on whether the 
veteran's IgM nephropathy is related to his military service.  
Based upon the evidence in the claims file, the first time 
the veteran's IgM nephropathy is shown is in the 2000 private 
medical report, which occurred many years following the 
veteran's discharge from service.  This gap of so many years 
in the record militates against a finding that the veteran's 
paratrooping accident in service caused his current kidney 
disability, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  There is no 
corroborating evidence of continuity of symptomatology from 
the time the veteran separated from service until 
approximately the 2000s.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In September 2005, the veteran was afforded a VA examination.  
Upon physical examination and review of the veteran's claims 
file, the examiner diagnosed the veteran with 
glomerulonephritis.  In a May 2008 addendum, the examiner 
opined that the veteran's military service along with him 
jumping out of helicopters would not cause his current 
medical condition of IgM nephropathy with nephritic syndrome.  
He explained that the veteran's trauma surrounding his 
parachuting accident would not cause his current condition, 
but rather a renal injury similar to a contusion.  The 
examiner further added that the veteran has a disease that is 
"most likely genetic."  

To support his claim for service connection benefits, the 
veteran submitted a January 2008 private medical statement 
which discusses the veteran's kidney disability and its 
relationship to service.  In the January 2008 statement, 
W.H., M.D. stated that the veteran was under his care and 
being treated for glomerulonephritis, which is demonstrated 
via biopsy as IgM nephropathy.  Dr. W.H. noted that the 
veteran reported experiencing trauma after a parachuting 
accident while in the military, and even though there is no 
easily definable cause for his kidney disability, he opined 
that "[i]t is entirely possible, though not proven, that 
focal sclerosis may represent a final common pathway of a 
multitude of insults."  

The Board has carefully considered the veteran's testimony 
during the August 2007 hearing and his personal statements 
submitted in conjunction with his claim, and find his account 
of enduring a parachuting accident during his military 
service to be credible.  In this context, the Board notes 
that the veteran testified to performing approximately 30 
jumps during his military service.  This is further supported 
by the service treatment records reflecting injury after a 
parachuting accident.  However, the critical inquiry is 
whether the veteran's parachuting accident incurred during 
service caused his current kidney disability.  

The Board finds that the January 2008 private medical opinion 
does not provide a definitive conclusion, as to whether the 
veteran's current kidney disability is related to his 
service.  While the opinion appears to support the contention 
that his kidney disability is related to his parachuting 
accident during service, a close reading shows that it does 
not.  Dr. W.H.'s opinion does not include a review of the 
veteran's historical records, and the opinion is both 
equivocal and speculative, and at most, does little more than 
propose that it may be possible the veteran's kidney 
disability is related to his military service.  The examiner 
did not offer a more definitive explanation or explain the 
basis of medical causation that led to this determination.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Additionally, it appears that the opinion was offered solely 
based on the veteran's reported history, thereby removing its 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

To the contrary, as the May 2008 VA examiner's opinion was 
offered following a review of the claims file and a physical 
examination of the veteran, and because the conclusion was 
accompanied by a clear rationale, it is found to be highly 
probative.  Thus, the veteran's kidney disability is not 
related to his military service.  

The Board is aware of the veteran's contentions that his 
kidney disability is somehow etiologically related to 
service.  However, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the veteran's claim for service 
connection for IgM nephropathy with focal sclerosing 
glomerulonephritis is denied.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for IgM nephropathy with focal sclerosing 
glomerulonephritis and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2003 letter sent to the veteran.  
The letter informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which is usually shown 
by medical records or medical opinions.  See also the 
November 2007 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that they 
could be obtained them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Supplemental Statement of the Case (SSOC) was issued in 
November 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private treatment records.  The Board notes that during the 
August 2007 hearing, the veteran requested that the RO obtain 
additional treatment records from the Northeast Medical 
Center pertaining to his claim.  In the October 2007 Board 
remand, it was requested that the RO obtain the veteran's 
private medical record from Northeast Medical Center.  As 
such, in a November 2007 letter, the RO asked the veteran to 
complete and return the VA Form 21-4142, Authorization and 
Consent to Release Information, to obtain the private medical 
records.  As of this date, the RO has not received the 
requested form, and there has been no response from the 
veteran regarding the private medical records.  The Board 
finds that the duty to assist has been satisfied.  The 
veteran was also afforded a VA examination in connection with 
his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for IgM nephropathy with 
focal sclerosing glomerulonephritis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


